         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     GAINESVILLE DIVISION

JON JAY UHLER,

            Petitioner,

v.                                   Case No. 1:18cv36-MW/EMT

MARK S. INCH, Secretary
Florida Department of Corrections,

          Respondent.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation, ECF No. 18, and has also reviewed de novo Petitioner’s

objections to the report and recommendation, ECF No. 21. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Petitioner’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating, “The

petition for writ of habeas corpus, ECF No. 1, is DENIED. A Certificate of

Appealability is DENIED.” The Clerk shall close the file.

     SO ORDERED on June 18, 2019.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge
